SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 20-F FILE NO.000-51537 []REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, FOR THE FISCAL YEAR ENDED: March 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934, for the transition period from OR []SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1932 Date of event requiring this shell company report For the transition period from to HOMELAND PRECIOUS METALS CORP. (Exact name of registrant as specific in its charter) Province of Alberta, Canada (Jurisdiction of incorporation or organization) 336 – 36th Street, Suite 334 Bellingham, Washington U.S.A.98225 (Address of principal executive offices, including Postal Code) Registrant‘s area code and telephone number:(775) 770-0872 Name of each exchange on which registered:None Securities to be registered pursuant to Section 12(g) of the Act: Title of each class: Common Stock Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Title of each class: None The number of shares of common stock outstanding at March 31, 2010 is 1,149,914 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.YES []NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark which financial statement item the registrant has elected to follow: [X] ITEM 17[] ITEM 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] (APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YES []NO [] EXHIBIT INDEX BEGINS ON . 2 INTRODUCTION The phrase “fiscal year” refers to the twelve months ended March 31 of the relevant year. All references to “$” or “dollars” mean U.S. dollars, unless otherwise indicated. All financial information with respect to us has been prepared in accordance with generally accepted accounting principles in the United States, unless otherwise indicated. We were incorporated pursuant to the Company Act (British Columbia) on April 28, 2003, but were continued to the Province of Alberta on September 29th, 2009. We are a natural resource company engaged in the acquisition and exploration of natural resource properties.We commenced operations on April 28, 2003.As of the date of this filing, we have no active exploration programs. We are an exploration stage company and there is no assurance that a commercially viable mineral deposit will exist on any of the properties that we are currently exploring, or on any other properties that we may be considering for acquisition.Exploration will be required before a final evaluation as to the economic and legal feasibility is determined. We publish our financial statements expressed in US Dollars and prepare a compilation statement to comply with U.S. GAAP. In this document, references to “US dollars” or “US$” are to the currency of the United States of America. Our fiscal year ends on March 31 of each year. References in this document to a particular year are to the fiscal year unless otherwise indicated. 3 ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS A.Directors and Senior Management Bruce E. Johnstone President, Chief Executive Officer, 336 – 36th Street Secretary, Treasurer, Chief Financial Suite 334 Officer, Principal Accounting Officer and Bellingham, Washington Director U.S.A.98225 David Mallo Director 336 – 36th Street Suite 334 Bellingham, Washington U.S.A.98225 B.Advisers Advisory Board Doug Turnbull Exploration Technical Advisory 336 – 36th Street Suite 334 Bellingham, Washington U.S.A.98225 The legal advisor in relation to this report: Conrad C. Lysiak Attorney at Law 601 West First Avenue, Suite 903 Spokane, Washington99201 C.Auditors Our auditors are: Robison, Hill & Co. Certified Public Accountants 1366 Murray-Holladay Road Salt Lake City, Utah84117 4 ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable ITEM 3.KEY INFORMATION A.Selected Financial Data Selected Consolidated Financial Data The selected historical data presented below has been derived from our financial statements. The financial statements for the period April 1, 2009 to March 31, 2010 have been audited by Robison, Hill & Co. Certified Public Accountants. Our financial statements are presented in U.S. dollars and have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”). The following table summarizes certain financial information and should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”We have not declared a dividend since our inception on April 28, 2003. There have been fluctuations in revenue and net income (loss) since our last report due to ongoing exploration operations.Please refer to Management’s Discussion and Analysis of Financial Condition and Results of Operations. For the reasons set forth herein, the information shown below may not be indicative of our future results of operation. Condensed Statements of Operations for the last two fiscal years ending March 31, 2009 and 2008: For the year ended For the year ended March 31, 2010 March 31, 2009 PER U.S. GAAP Revenues $
